                  IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                                 NO. 5:20-CR-00545

UNITED STATES OF AMERICA,                )
                                         )
                    Plaintiff,           )
                                         )
              v.                         )       COMPLAINT FOR
                                         )       FORFEITURE IN REM
$6,350.00 IN U. S. CURRENCY,             )
                                         )
                    Defendant.           )


      The United States of America, by and through the United States Attorney for

the Eastern District of North Carolina, states as follows:

      1.      This is a civil action in rem brought to enforce the provisions of 21 U.S.C.

§ 881(a)(6) providing for the forfeiture of money furnished or intended to be furnished

by any person in exchange for a controlled substance or listed chemical in violation of

the Controlled Substances Act, 21 U.S.C. §§ 801 et seq., proceeds traceable to such an

exchange, and/or money used or intended to be used to facilitate a violation of the

Controlled Substances Act.

      2.      This Court has subject matter jurisdiction over this matter by virtue of

28 U.S.C. §§ 1345 and 1355(a). The Court has in rem jurisdiction by virtue of 28

U.S.C. § 1355(b). Venue in this district is proper by virtue of 28 U.S.C. § 1395(b).

      3.      The defendant is $6,350.00 in United States Currency.



                                             1



           Case 5:20-cv-00545-BO Document 1 Filed 10/15/20 Page 1 of 4
      4.      The defendant was seized in Wake County, North Carolina and is

currently located in the Seized Asset Deposit Fund Account maintained by the United

States Marshal for the Eastern District of North Carolina, within the jurisdiction of

this Court.

      5.      The potential claimants in this action are Wesley Ong, Shane Sanne and

Abdul Mushtaq.

      6.      The facts and circumstances supporting the seizure and forfeiture of the

defendant are contained in Exhibit A, Declaration of Postal Inspector Dustin C.

Holland with the United States Postal Inspection Service, which is attached hereto

and incorporated herein by reference. Such facts constitute probable cause for the

seizure, arrest, and forfeiture of the defendant property and are sufficient to support

a reasonable belief that the government will meet its burden of proof at trial that the

defendant property should be forfeited.

      7.      The defendant constitutes money furnished or intended to be furnished

by any person in exchange for a controlled substance or listed chemical in violation of

the Controlled Substances Act, proceeds traceable to such an exchange, and/or money

used or intended to be used to facilitate a violation of the Controlled Substances Act,

and is, therefore, subject to forfeiture pursuant to Title 21, United States Code,

Section 881(a)(6).

      WHEREFORE, in accordance with Supplemental Rule G(3)(b)(i), the plaintiff

requests that the Clerk issue a warrant of arrest in rem for the defendant; that due

notice be given to all parties to appear and show cause why the forfeiture should not



                                          2
           Case 5:20-cv-00545-BO Document 1 Filed 10/15/20 Page 2 of 4
be decreed; that judgment be entered declaring the defendant be forfeited to the

United States of America for disposition according to law; and that the United States

of America be granted such other relief as this Court may deem just and proper,

together with the costs and disbursements of this action.

      Respectfully submitted this 15th day of October, 2020.

                                       ROBERT J. HIGDON, JR.
                                       United States Attorney


                                       BY: /s/ Matthew L. Fesak__
                                              MATTHEW L. FESAK
                                       Assistant United States Attorney
                                       Attorney for Plaintiff
                                       Civil Division
                                       150 Fayetteville Street, Suite 2100
                                       Raleigh, NC 27601
                                       Telephone: (919) 856-4530
                                       Facsimile: (919) 856-4821
                                       E-mail: matthew.fesak@usdoj.gov
                                       NC State Bar No. 35276




                                         3
         Case 5:20-cv-00545-BO Document 1 Filed 10/15/20 Page 3 of 4
     14th




Case 5:20-cv-00545-BO Document 1 Filed 10/15/20 Page 4 of 4
